Citation Nr: 0923040	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The Veteran served on active duty from July 1974 to August 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on April 10, 2009, in Lincoln, Nebraska, 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who provided 
treatment for his right ear, nor does the evidence show that 
any additional disability was an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for right ear hearing loss have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
February 2007 prior to the initial decision on the claim in 
July 2007.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that was 
necessary to substantiate his claim for entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 
1151.  Specifically, the February 2007 letter indicated that 
to support his claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 the evidence must show that he has an additional 
disability or an aggravation of an existing injury or disease 
as a result of VA hospitalization, medical or surgical 
treatment, examination, or training.  It was also noted that 
the additional disability must be the direct result of VA 
fault, such as carelessness, negligence, lack of proper 
skill, or error in judgment; not a reasonably expected result 
or complication of the VA care or treatment; or, the direct 
result of participation in a VA Vocational Rehabilitation and 
Employment or compensated work therapy program.  
Additionally, the February 2008 statement of the case (SOC) 
and the May 2008 and September 2008 supplemental statements 
of the case (SSOC) notified the Veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2007 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim and that VA 
was requesting all records held by Federal agencies, 
including service treatment records, military records, and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2007 letter notified the Veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the February 2007 
letter informed the Veteran that it was his responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation pursuant to 
38 U.S.C.A. § 1151, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date.  Despite the inadequate notice 
provided to the Veteran pertaining to disability ratings and 
effective dates, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the Veteran is not entitled to 
compensation for right ear hearing loss pursuant to 
38 U.S.C.A. § 1151.  Thus, any questions as to the disability 
rating or appropriate effective date to be assigned are 
rendered moot. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claim.  He was also afforded 
VA examinations in March 2007 and May 2007, and he was 
provided the opportunity to testify at a hearing before the 
Board.  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and a SSOCs, which informed them of 
the laws and regulations relevant to the Veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.


Law and Analysis

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault). 
Since the veteran filed his claim after that date, he must 
show some degree of fault, and more specifically, that the 
proximate cause of his disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or was an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a)(1).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, the evidence must show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, not 
merely coincidental therewith.  The mere fact of aggravation 
alone will not suffice to make a disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, examination or 
medical or surgical treatment.  38 C.F.R. § 3.358(c).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the expressed or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 3.358(c).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right ear hearing loss.  
The medical evidence of record does not show that the Veteran 
has any additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment or some 
instance of fault on the part of VA in furnishing medical 
care or that the outcome of the treatment was an event not 
reasonably foreseeable.  

The Veteran has contended that he called a VA physician in 
August 2006 with complaints of a right ear infection, but 
that a nurse called him back stating that the physician would 
send him ear medicine.  He has alleged that he subsequently 
developed right ear hearing loss as a result of an untreated 
ear infection.  There are no VA medical records documenting 
such a phone call or prescription.  The Veteran can attest to 
factual matters of which he had first-hand knowledge, such as 
speaking with a nurse. See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, he is not competent to render an opinion at to 
the etiology of his any current right ear hearing loss 
disability.  

Private medical records dated in early August 2006 indicate 
that that the Veteran was seen for right ear hearing loss 
that had been gradual during the previous ten years.  A 
physical examination found his tympanic membranes to be 
intact, and his ear canals were dry.  There was no mention of 
an ear infection at that time.  However, it was also noted 
that a prior May 2006 audiogram showed mild mixed hearing 
loss bilaterally with the right ear being worse than the left 
ear.  

The Veteran was later seen in October 2006 at which time his 
private physician again indicated that he was being seen for 
decreased hearing on the right side that had been gradual 
over the last ten years.  An audiogram revealed mild to 
moderate mixed right ear hearing loss from 250 to 500 Hertz 
with a mild to profound sensorineural hearing loss from 1000 
to 8000 Hertz.  His pitch discrimination was 80 percent on 
the right, and his acoustic reflexes were absent bilaterally.  
The Veteran was assessed as having right asymmetric hearing 
loss.  

Private medical records dated in November 2006 further 
documented the Veteran as having complained of noticing 
steadily decreased hearing in the right ear over the previous 
ten years.  It was also noted that he was last been seen in 
October 2006 with complaints of dizziness and hearing loss as 
well as for a follow-up of balance testing.  The physician 
indicated that a fistula test was negative, and a physical 
examination revealed a normal canal structure and a normal 
quantity of cerumen.  His tympanic membranes were also 
intact.  An audiogram found the Veteran to have maximum 
sensorineural hearing loss in the right ear, and the examiner 
commented that the profound sensorineural hearing loss on the 
right side had a sudden onset.  She also indicated that a 
perilymphatic fistula could not be ruled out as a cause of 
the sudden loss and ordered a MRI of the internal auditory 
canals.  

Private medical records dated in late November 2006 indicate 
that a MRI of the brain and internal auditory canals was 
completely normal.  It was also noted that the Veteran had 
had a little bit of right-sided fullness that had improved 
with oral steroids.  Several treatment options were 
discussed, and the Veteran elected to proceed with a repeat 
course of oral steroids.  

In December 2006, the Veteran indicated that his hearing had 
not changed since his last visit.  An audiogram revealed 
profound flat right-sided sensorineural hearing loss with 
only 16 percent speech discrimination.  An insertion of a 
dexamethasone wick and tube was recommended again.  A laser 
myringotomy with dexamethasone tube and wick insertion was 
later performed that month at a VA Medical Center.  It was 
noted that the Veteran had signed an informed consent form 
prior to that procedure.

Private medical records dated in January 2007 indicate that 
the Veteran was seen following the insertion of the right 
tube and wick.  He reported some improvement in his right 
hearing, and audiogram showed slight improvement.  It was 
recommended that he use steroid drops during the next two 
weeks.  

The Veteran returned in February 2007, but he indicated that 
there had been no improvement in his hearing.  An audiogram 
revealed continued severe right ear sensorineural hearing 
loss.  The plan was to allow more time for healing.  
Subsequent VA medical records document continued treatment 
for hearing loss, including hearing aids. 

The May 2007 VA examiner reviewed the claims file and 
observed the Veteran's contention that he had had a right ear 
infection in August 2006 and was given a prescription for 
antibiotic drops for suspected otitis media by a VA physician 
without being seen.  This physician later saw the Veteran in 
October 2006, but did not mention any acute change in 
audiology problems.  After reviewing the claims folder, the 
VA examiner opined that there was no evidence of a problem in 
VA because of carelessness, neglect, lack of proper skill, 
error in judgment, or similar instances of fault on the part 
of VA in rendering care in connection with an ear infection.  
The examiner further explained that the records failed to 
show that the treatment of an infection was the cause of 
hearing loss and that none of private medical records 
suggested it.   

In December 2007, a private physician indicated that the 
Veteran had called to inquire about the possible causes for 
his sudden sensorineural hearing loss on the right side.  The 
Veteran had also expressed concern that it could have been 
due to an untreated ear infection.  The physician indicated 
that there had been an acute worsening of his right ear 
hearing loss at the end of 2006 and that a MRI and fistula 
test were negative.  Two courses of systemic steroids had not 
worked, and a dexamethasone infusion did not provide 
significant improvement. The physician stated that there were 
multiples possible causes of his hearing loss, including 
vascular, neoplastic, and infectious etiologies.  He noted 
that a neoplastic process would be very unlikely because of 
the negative scanning and that the most likely cases would be 
an ischemic injury to the inner ear or possibly a viral 
infection.  However, he specifically commented that otitis 
media would be an unlikely cause of that type of hearing 
loss.  The private physician did not link the Veteran's 
hearing loss disability to any improper conduct on the part 
of VA health care providers.  On the contrary, even assuming 
that the Veteran did have an ear infection in August 2006, 
the private physician opined that otitis media would not be a 
likely cause of his right ear hearing loss.

In sum, the Veteran asserts that the VA was at fault for 
failing to properly treated a right ear infection and that 
this improper treatment has caused additional right ear 
hearing loss disability.  However, as explained above, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Espiritu, 2 Vet. App. 492, 494.  
Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  No health care 
professional has linked the Veteran's right ear hearing loss 
disability to his VA treatment.  Simply put, there is no 
competent evidence that the Veteran currently suffers from an 
additional disability that was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care for the Veteran's right ear or that was the 
result of an event not reasonably foreseeable.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for compensation 
under 38 U.S.C.A. § 1151.  Accordingly, the Board concludes 
that compensation for additional right ear hearing loss 
disability is not warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 
for right ear hearing loss is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


